EXHIBIT 10.60

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of May 3, 2005,
by and between Specialty Laboratories, Inc., a California corporation (the
“Company”), and Vicki DiFrancesco (“Executive”), and is effective upon execution
by the Executive and approval by the Company’s Board of Directors (the “Board”).

 

1.                                       Duties and Responsibilities.

 

A.                                   Executive shall serve as the Company’s
Senior Vice-President, Sales & Marketing, or such other title or position as may
be designated from time to time by the Board.

 

B.                                     Executive agrees to devote his/her full
time and attention to the Company, to use his/her best efforts to advance the
business and welfare of the Company, to render his/her services under this
Agreement fully, faithfully, diligently, competently and to the best of his/her
ability, and not to engage in any other employment activities to the extent such
other employment interferes with the Company’s business or the performance of
the Executive’s duties hereunder.

 

C.                                     Executive shall be based at the Company’s
primary offices located in Valencia, California, but Executive may be required
to travel to other geographic locations in connection with the performance of
his/her Executive duties.

 

2.                                       Period of Employment.

 

Executive’s employment with the Company shall be governed by the provisions of
this Agreement for the period commencing on or before June 1, 2005, and
continuing until this Agreement terminates pursuant to written notification by
either the Company or Executive, which notification may occur at any time for
any reason or no reason.  The period during which the Executive provides
services to the Company pursuant to this Agreement shall be referenced in this
Agreement as the “Employment Period.”

 

3.                                       Cash Compensation.

 

A.                                   Executive’s base salary shall be $235,000
per year, payable in accordance with the Company’s standard payroll
schedule (“Base Salary”).  Executive’s compensation shall be subject to periodic
review by the Company, and may be increased or decreased in the Company’s
discretion with approval of the Board.

 

B.                                     For each fiscal year during the
Employment Period, Executive shall be eligible for an incentive bonus in the
Company’s sole discretion (“Incentive Bonus”).  For each full fiscal year of
employment during the Employment Period, Executive shall be eligible for an
Incentive Bonus, targeted at up to seventy-five percent (75%) of his/her annual
base salary.  The Incentive Bonus amount will be based on a number of factors,
including but not limited to:  (1) the financial performance of the Company as
determined and measured by the Board, and (2) Executive’s achievement of
management targets and goals as set by the Board.  The Incentive Bonus amount is
intended to reward contribution to the Company’s performance over an entire
fiscal year, and to encourage continuing contribution, and consequently will be
paid only if Executive is employed and in good standing at the time of bonus
payments, which generally occurs within ninety

 

1

--------------------------------------------------------------------------------


 

(90) days after the close of the Company’s fiscal year.  Determination of the
amount of Incentive Bonus, or whether any Incentive Bonus shall be paid, will be
made in the Board’s sole discretion.

 

C.                                     Executive will be paid a guaranteed
minimum bonus for 2005 of $58,750 (representing 50% of Executive’s maximum
target bonus amount, prorated for 8 months of employment with the Company in
2005).  Payment of such guaranteed minimum bonus for 2005 will be paid only if
Executive is employed and in good standing at the end of the 2005 fiscal year. 
Bonus payments will generally occur within ninety (90) days after the close of
the Company’s fiscal year.  The guaranteed bonus amount for 2005 is intended to
only be a minimum bonus amount, and may be increased at the discretion of the
Board.

 

D.                                    The Company shall deduct and withhold from
the compensation payable to Executive hereunder, including the Incentive Bonus
(if any) and the 2005 bonus amount, any and all applicable Federal, state and
local income and employment withholding taxes and any other amounts required or
authorized by Executive to be deducted or withheld by the Company under
applicable statutes, regulations, ordinances or orders governing or requiring
the withholding or deduction of amounts otherwise payable as compensation or
wages to employees.

 

4.                                       Equity Participation.

 

Upon formal approval of the Board, Executive will be granted an option to
purchase 160,000 shares of the Company’s common stock (“Options”), with the
grant date and exercise price to be determined by the Board.  Such options shall
vest in four (4) equal annual installments of 25% each on the anniversary date
of the grant.  Notwithstanding anything to the contrary set forth herein or in
the Company’s 2000 Stock Incentive Plan all such Options shall immediately and
fully vest upon a Change of Control as defined herein and shall be fully
exercisable by Executive at the time of the Change in Control.  Except as
specifically set forth herein, the grant of the Options shall be governed
pursuant to the Company’s 2000 Stock Incentive Plan.

 

5.                                       Expense Reimbursement.

 

In addition to the compensation specified in Section 3, Executive shall be
entitled, in accordance with the Company’s reimbursement policies in effect from
time to time, to receive reimbursement from the Company for reasonable business
expenses incurred by Executive in the performance of his/her duties hereunder,
provided Executive furnishes the Company with vouchers, receipts and other
details of such expenses in the form required by the Company sufficient to
substantiate a deduction for such business expenses under all applicable
rules and regulations of Federal and state taxing authorities.  Company shall
also reimburse Executive for reasonable lodging expenses while working at the
Company’s primary offices in Valencia, California.

 

6.                                       Fringe Benefits.

 

A.                                   Executive shall, throughout the Employment
Period (after any applicable waiting period for new employees as specified in
Company policies), be eligible to participate in all group term life insurance
plans, group health plans, 401(k) plan, accidental death and dismemberment plans
and short-term disability programs and other Executive perquisites which are
made available to the Company’s Executives and for which Executive qualifies.

 

B.                                     Executive shall earn vacation time during
the Employment Period at the rate of four (4) weeks per year. Vacation shall
accrue and be taken pursuant to the Company’s vacation benefit policy set forth
in the Company’s Employee/Team Member Handbook, up to a

 

2

--------------------------------------------------------------------------------


 

maximum accrual of 160 hours, or four (4) weeks, of unused vacation time.  Once
this maximum accrual is reached, the accrual will stop until Executive reduces
the vacation balance by taking vacation time.

 

7.                                       Severance Pay for Exercise of the
At-Will Clause.

 

A.                                   Notwithstanding any of the provisions of
this Agreement, Executive’s employment with the Company is “at will”, which
means that it is not for a specific term and may be terminated by either the
Company or Executive at any time, for any reason or no reason, without advance
notice.  Similarly the Company may change the terms and conditions of
Executive’s employment at any time, for any reason, without advance notice.

 

B.                                     Should the Company terminate Executive’s
employment for Cause (as defined in Section 9 below), or should Executive
voluntarily resign (other than a resignation for Good Reason (as defined in
Section 8 below)), the Company shall have no obligation to Executive under this
Agreement other than for accrued but unpaid salary and vacation time as of the
date of termination, and for any Options granted to Executive that have vested
as of that date; nor in such case shall Executive have any further obligation to
the Company.

 

C.                                     If the Company terminates Executive’s
employment other than for Cause, or if Executive resigns for Good Reason, the
Company shall pay to Executive (in either a lump sum or on a bi-weekly basis, at
the sole discretion of the Company) severance pay in the amount equivalent to
six (6) months of Executive’s Base Salary immediately preceding such termination
of Executive’s employment, and Company shall also make a lump sum payment to
Executive of an amount equivalent to the payments necessary for continuation of
Executive’s health benefits for six (6) months under COBRA.  If within twelve
(12) months following a Change in Control (as defined below), the Company
terminates Executive’s employment other than for Cause, or if Executive resigns
for Good Reason, the Company shall pay to Executive (in either a lump sum or on
a bi-weekly basis, at the sole discretion of the Company) severance pay in the
amount equivalent to twelve (12) months of Executive’s Base Salary immediately
preceding such termination of Executive’s employment, and Company shall also
make a lump sum payment to Executive of an amount equivalent to the payments
necessary for continuation of Executive’s health benefits for twelve (12) months
under COBRA.  Any election of coverage under COBRA will be at Executive’s sole
discretion and expense.  Executive must comply with the terms and conditions of
COBRA to establish and maintain eligibility.  All such payments made to
Executive under this Section 7(c) shall be collectively referred to as the
“Severance Compensation”.  In the event the provisions of this Section 7(C) are
implemented, upon the payment of the Severance Compensation and any accrued but
unpaid salary and vacation time as of the date of termination have been paid to
Executive, and except for any obligations relative to any Options granted to
Executive that have vested as of that date, the Company shall have no further
obligation to Executive under this Agreement and Executive likewise shall have
no further obligation thereafter to the Company.  The Company shall not provide
nor reimburse Executive for any supplemental insurance products, including life
insurance.

 

D.                                    The Company shall deduct and withhold from
the Severance Compensation any and all applicable Federal, state and local
income and employment withholding taxes and any other amounts required or
authorized by Executive to be deducted or withheld by the Company under
applicable statutes, regulations, ordinances or orders governing or requiring
the withholding or deduction of amounts otherwise payable as compensation or
wages to employees.

 

3

--------------------------------------------------------------------------------


 

E.                                      Executive will become entitled to
receive the Severance Compensation set forth herein, provided and only if
Executive executes and delivers to the Company a general release (in form and
substance substantially similar to that in Exhibit A hereto or such other form
as mutually agreed to by Executive and Company or successor company).

 

8.                                       Good Reason.

 

For Purposes of this Agreement, “Good Reason” shall mean any of the following
events or occurrences, provided that Executive first provides prompt written
notice to Company of the event or occurrence, and Company has not cured such
event or occurrence within fourteen (14) days of receipt of such notice:

 

A.                                   A material reduction or alteration in the
duties, responsibilities, status, reporting responsibilities, title, or offices
that Executive had with the Company immediately before the reduction;

 

B.                                     A reduction of the annual Base Salary
that Executive was eligible to receive from the Company and its affiliates
immediately before the reduction, or any cumulative reductions of the annual
Base Salary of Executive as the effective date of this Agreement;

 

C.                                     A Change in Control after which the
Executive is not offered the same or equivalent position at less than
Executive’s Base Salary immediately preceding such Change of Control;

 

D.                                    The failure of any successor to the
Company by merger, consolidation or acquisition of all or substantially all of
the business or assets of the Company to assume the Company’s obligations under
this Agreement; or

 

E.                                      A material breach by the Company of its
obligations under this Agreement.

 

9.                                       Cause.

 

For purposes of this Agreement, “Cause” shall mean a reasonable belief by the
Board (or any of the Executive’s supervisors) that Executive has engaged in any
one or more of the following:  (i) financial dishonesty, including, without
limitation, misappropriation of a material or substantial quantity of Company
funds or property, or any attempt by Executive to secure any personal profit
related to the business or business opportunities of the Company without the
informed, written approval of the Board; (ii) insubordination; (iii) negligence
or reckless or willful misconduct in the performance of Executive’s duties;
(iv) misconduct which has a materially adverse effect upon the Company’s
business or reputation; (v) the conviction of, or plea of nolo contendre to, any
felony involving moral turpitude or fraud; (vi) the material breach of any
provision of this Agreement; (vii) a material violation of Company policies
including, without limitation, the Company’s policies on equal employment
opportunity and prohibition of unlawful harassment; or (viii) the death or
Disability of the Executive (as defined below).

 

10.                                 Failure to Render Service.

 

In the event Executive fails for a period of 365 calendar days during any
twelve-month period, as a result of illness, incapacity, Disability (as defined
below), injury, or by reason of any statute law, ordinance, regulation, order,
judgment or decree, to render the services contemplated by this Agreement,
Company, by written notice to Executive, may, to the extent consistent with
applicable law, suspend payment of any salary or other benefits and/or terminate
Executive’s employment without those benefits provided herein.  For purposes of
this Agreement, “Disability” shall mean the absence of the Executive from this
duties with the Company on a full-time basis for 365 consecutive days as a
result of incapacity due to mental or physical illness which is determined to be
total and permanent by a physician selected by

 

4

--------------------------------------------------------------------------------


 

the Company or its insurers and acceptable to the Executive or his/her legal
representative (such agreement as to acceptability not to be unreasonably
withheld).

 

11.                                 Special Change In Control Provisions.

 

A.                                   For purposes of this Agreement, “Change In
Control” shall mean any of the following transactions or events effecting a
change in ownership or control of the Company:

 

(i)                                     a merger, consolidation or
reorganization approved by the Company’s stockholders, unless securities
representing more than fifty percent (50%) of the total combined voting power of
the voting securities of the successor company are immediately thereafter
beneficially owned, directly or indirectly and in substantially the same
proportion, by the persons who beneficially owned the Company’s outstanding
voting securities immediately prior to such transaction, or

 

(ii)                                  any stockholder-approved transfer or any
other disposition of all or substantially all of the Company’s assets, or

 

(iii)                               the acquisition, directly or indirectly, by
any person or related group of persons (other than the Company or a person that
directly or indirectly controls, is controlled by, or is under common control
with, the Company), of beneficial ownership (within the meaning of Rule 13d-3 of
the 1934 Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities pursuant to
a tender or exchange offer made directly to the Company’s stockholders.

 

B.                                     Change in Control Acceleration. In the
event of a Change of Control, notwithstanding anything to the contrary set forth
herein or in the Company’s 2000 Stock Incentive Plan, all such Options granted
to Executive hereunder shall immediately and fully vest, and shall be fully
exercisable by Executive at the time of the Change in Control.

 

12.                                 Additional Restrictive Covenants.

 

A.                                   Executive acknowledges and agrees that
given the extent and nature of the confidential and proprietary information
he/she will obtain during the course of his/her employment with the Company, it
would be inevitable that such confidential information would be disclosed or
utilized by the Executive should he/she obtain employment from, or otherwise
become associated with, an entity or person that is engaged in a business or
enterprise that directly competes with the Company.  Consequently, if in any
period during which the Executive is receiving payments from the Company as a
severance benefit, including but not limited to Severance Compensation pursuant
to Section 7, Executive shall, without prior written consent of the Board,
directly or indirectly own, manage, operate, join, control or participate in the
ownership, management, operation or control of, or be employed by, render
service to or be connected in any manner with, any enterprise which is engaged
in any business directly competitive with that of the Company, then Company may,
in its sole discretion, permanently and/or temporarily cancel and/or suspend any
remaining severance payments to Executive.  Cancellation or suspension of
payments to Executive under this Section 12(A) shall not be deemed a breach of
this Agreement by Company.  The provisions of this Section 12(A) shall not apply
to any passive investment representing an interest of less than two percent (2%)
of an outstanding class of publicly-traded securities of any company or other
enterprise.

 

5

--------------------------------------------------------------------------------


 

B.                                     During the Employment Period, and for any
additional period thereafter during which the Executive is receiving payments
from the Company as a severance benefit, including but not limited to severance
pay pursuant to Section 7, Executive shall not encourage or solicit any of the
Company’s employees to leave the Company’s employ for any reason or interfere in
any other manner with employment relationships at the time existing between the
Company and its employees.  In addition, Executive shall not solicit, directly
or indirectly, business from any client of the Company, induce any of the
Company’s clients to terminate their existing business relationship with the
Company or interfere in any other manner with any existing business relationship
between the Company and any client or other third party.

 

C.                                     Executive acknowledges that monetary
damages may not be sufficient to compensate the Company for any economic loss
which may be incurred by reason of his/her breach of the foregoing restrictive
covenants.  Accordingly, in the event of any such breach, the Company shall, in
addition to the termination of this Agreement and any remedies available to the
Company at law, be entitled to obtain equitable relief in the form of an
injunction precluding Executive from continuing such breach.

 

13.                                 Proprietary Information.

 

As a condition of Executive’s employment with the Company, Executive will
execute the Company’s standard Confidential Information and Assignment of
Inventions Agreement.  Executive’s obligations pursuant to the Confidential
Information and Assignment of Inventions Agreement will survive termination of
Executive’s employment with the Company.

 

14.                                 Successors and Assigns.

 

This Agreement is personal in its nature and the Executive shall not assign or
transfer his/her rights under this Agreement.  The provisions of this Agreement
shall inure to the benefit of, and be binding on each successor of the Company
whether by merger, consolidation, transfer of all or substantially all assets
(whether or not such transaction qualifies as a Change in Control) or otherwise
and the heirs and legal representatives of Executive.

 

15.                                 Notices.

 

Any notices, demands or other communications required or desired to be given by
any party shall be in writing and shall be validly given to another party if
served either personally or if deposited in the United States mail, certified or
registered, postage prepaid, return receipt requested.  If such notice, demand
or other communication shall be served personally, service shall be conclusively
deemed made at the time of such personal service.  If such notice, demand or
other communication is given by mail, such notice shall be conclusively deemed
given forty-eight (48) hours after the deposit thereof in the United States mail
addressed to the party to whom such notice, demand or other communication is to
be given as hereinafter set forth:

 

To the Company:

 

Office of the General Counsel

Specialty Laboratories, Inc.

27027 Tourney Road

Valencia, California 91355

 

To Executive at the current address as noted in personnel file at Company.

 

6

--------------------------------------------------------------------------------


 

Any party may change its address for the purpose of receiving notices, demands
and other communications by providing written notice to the other party in the
manner described in this Section.

 

16.                                 Governing Documents.

 

This Agreement along with the documents expressly referenced in this Agreement
constitute the entire agreement and understanding of the Company and Executive
with respect to the terms and conditions of Executive’s employment with the
Company and the payment of severance benefits and supersedes all prior and
contemporaneous written or verbal agreements and understandings between
Executive and the Company relating to such subject matter.  This Agreement may
only be amended by written instrument signed by Executive and an authorized
officer of the Company.  Any and all prior agreements, understandings or
representations relating to the Executive’s employment with the Company are
terminated and cancelled in their entirety and are of no further force or
effect.

 

17.                                 Governing Law.

 

The provisions of this Agreement will be construed and interpreted under the
laws of the State of California. If any provision of this Agreement as applied
to any party or to any circumstance should be adjudged by a court of competent
jurisdiction to be void or unenforceable for any reason, the invalidity of that
provision shall in no way affect (to the maximum extent permissible by law) the
application of such provision under circumstances different from those
adjudicated by the court, the application of any other provision of this
Agreement, or the enforceability or invalidity of this Agreement as a whole. 
Should any provision of this Agreement become or be deemed invalid, illegal or
unenforceable in any jurisdiction by reason of the scope, extent or duration of
its coverage, then such provision shall be deemed amended to the extent
necessary to conform to applicable law so as to be valid and enforceable or, if
such provision cannot be so amended without materially altering the intention of
the parties, then such provision will be stricken and the remainder of this
Agreement shall continue in full force and effect.

 

18.                                 Remedies.

 

All rights and remedies provided pursuant to this Agreement or by law shall be
cumulative, and no such right or remedy shall be exclusive of any other.  A
party may pursue any one or more rights or remedies hereunder or may seek
damages or specific performance in the event of another party’s breach hereunder
or may pursue any other remedy by law or equity, whether or not stated in this
Agreement.

 

19.                                 Arbitration.

 

A.                                   Except as provided for in Section 12(C),
and to the fullest extent allowed by law, any controversy or claim arising out
of or relating to Executive’s employment with the Company or anything set forth
herein, shall be settled by final and binding arbitration, conducted in Los
Angeles County, by an arbitrator selected in accordance with the procedure set
forth below.  Possible disputes covered by the foregoing, include (without
limitation) claims pursuant to Title VII of the Civil Rights Act, the California
Fair Employment and Housing Act and comparable statutes in other states if
applicable, the Americans with Disabilities Act,  the Age Discrimination in
Employment Act, and any other statutes relating to an employee’s relationship
with his/her employer. The Executive and the Company shall initially confer and
attempt to reach agreement on the individual to be appointed as the arbitrator. 
If no agreement is reached, the Executive and the Company shall request from the
Judicial Arbitration and Mediation Services (“JAMS”) a list of five (5) retired
judges affiliated with JAMS. The Executive and the Company shall each
alternately strike names from such list until only one (1) name remains, and
such person shall thereby be selected as the arbitrator.  Except as otherwise
provided for herein, such arbitration shall be conducted in conformity with the
procedures specified in the California Arbitration Act (Cal. C.C.P. §§ 1280 et
seq.).  The arbitrator shall allow

 

7

--------------------------------------------------------------------------------


 

the discovery authorized by California Code of Civil Procedure section 1283.05
or any other discovery required by law in arbitration proceedings.  To the
extent that anything in this Agreement conflicts with the arbitration procedures
required by applicable law, the arbitration procedures required by applicable
law shall govern.  The arbitrator shall issue a written award that sets forth
the essential findings and conclusions on which the award is based.  The
arbitrator shall have the authority to award any relief authorized by law in
connection with the asserted claims or disputes.  The arbitrator’s award shall
be subject to correction, confirmation or vacation, as provided by any
applicable law setting forth the standard of judicial review of arbitration
awards.

 

B.                                     The Company shall bear the entire cost of
(i) the arbitrator’s fee, (ii) any other type of expense or cost that the
Executive would not be required to bear if the Executive were free to bring the
dispute or claim in court and (iii) any other expense or cost that is unique to
arbitration.  The parties intend that this section describing arbitration shall
be valid, binding, enforceable and irrevocable and shall survive the termination
of this Agreement.  Any final decision of the arbitrator so chosen may be
enforced by a court of competent jurisdiction.  The Executive acknowledges and
agrees that he/she is waiving his/her right to a jury trial and agrees that the
decision of the arbitrator shall be final and binding.  Each party shall pay its
own costs and attorneys’ fees, if any.  However, if any party prevails on a
statutory claim which affords the prevailing party attorneys’ fees and costs,
the Arbitrator may award reasonable fees and costs to the prevailing party.  Any
dispute as to the reasonableness of any fee or cost shall be resolved by the
Arbitrator.

 

20.                                 No Waiver.

 

The waiver by either party of a breach of any provision of this Agreement shall
not operate as or be construed as a waiver of any later breach of that
provision.

 

21.                                 Counterparts.

 

This Agreement may be executed in more than one counterpart, each of which shall
be deemed an original, but all of which together shall constitute but one and
the same instrument.

 

 

 

SPECIALTY LABORATORIES, INC.

 

 

 

 

 

/s/ Nicholas R. Simmons

 

 

 

 

By:

Nicholas R. Simmons

 

 

 

 

Title:

Senior Vice-President & General Counsel

 

 

 

 

Date:

May 3, 2005

 

 

 

 

 

 

/s/ Victoria DiFrancesco

 

 

EXECUTIVE

 

 

 

Date:

May 3, 2005

 

 

8

--------------------------------------------------------------------------------


 

Exhibit A

Form of General Release

 

GENERAL RELEASE OF ALL CLAIMS

 

This General Release of All Claims (“Agreement”) is voluntarily entered into by
«NAME» (“Executive”) and Specialty Laboratories, Inc. (“Specialty” or “Company”)
to settle fully and finally all obligations and/or differences between them,
disputed and/or undisputed, arising out of, relating to or resulting from
Executive’s employment with Specialty and separation from employment.  Executive
and Specialty agree:

 

21.                                 Executive’s employment with Specialty will
terminate/terminated effective «TERMDATE».  On that date Executive’s employment
with Specialty will/did automatically and immediately cease for all purposes
except as provided below.  Also on that date, the Company will/did provide the
Executive with a final paycheck which will include payment for hours worked up
through and including «TERMDATE», plus all earned and untaken vacation.

 

22.                                 As full and final settlement of all claims,
demands, damages, liabilities and/or causes of action of any kind whatsoever,
known or unknown (“Claims”) that Executive has or may have against Specialty,
its officers, directors, shareholders, owners, parent companies, subsidiaries,
affiliates, predecessors, successors, assigns, agents, employees and
representatives (“Specialty, et al”), and in reliance upon Executive’s
termination of employment, release, covenants and promises contained herein,
Specialty agrees to provide Executive with the severance benefits provided for
and described in the Employment Agreement between Specialty and Executive dated
May 3, 2005.

 

23.                                 In consideration of the above, Executive and
Specialty waive, release and forever discharge each other, et al, from all
Claims that Executive or Specialty has or may have against each other, et al,
arising out of, relating to, or resulting from any events occurring before the
execution of this Agreement, including but not limited to any Claims arising out
of, relating to or resulting from Executive’s employment with Specialty, the
cessation of that employment, any Claims for violation of Specialty’s policies
or procedures, wrongful termination, breach of contract, breach of the covenant
of good faith and fair dealing, violation of public policy, negligent and/or
intentional infliction of emotional distress and/or stress, negligence, injury
to the psyche and/or internal organs, negligent and/or intentional
misrepresentation, fraud and/or deceit, defamation and/or invasion of privacy,
any claims for physical, mental and/or psychological injuries, attorneys’ fees,
costs, any Claims under the California Labor Code, the California Workers’
Compensation Act, the California Fair Employment and Housing Act, Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1866, the Civil Rights Act
of 1991, the Equal Pay Act, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, the Family and Medical Leave Act, the
California Family Rights Act, the Consolidated Omnibus Budget Reconciliation Act
of 1985 and/or the Employee Retirement Income Security Act of 1974 and/or any
Claims under any other federal, state of local law, constitution, regulation or
ordinance.  Executive and Specialty further agree not to bring, continue or
maintain any legal proceedings of any nature whatsoever against each other, et
al, before any court, administrative agency, arbitrator or any other tribunal or
forum by reason of any such Claims.  Specifically included in this release are
all Claims of age discrimination, whether under the Federal Age Discrimination
in Employment Act of 1967, 29 U.S.C. Section 621 et seq., the California Fair
Employment and Housing Act, California Government Code Section 12941 et seq. or
any other law.

 

24.                                 This Agreement is intended to be effective
as a bar to all Claims as stated in paragraph 3.  Accordingly, Executive and
Specialty hereby expressly waive all rights and benefits conferred by
Section 1542 of the California Civil Code, which states:

 

9

--------------------------------------------------------------------------------


 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

Executive and Specialty acknowledge that they may hereafter discover Claims or
facts in addition to or different from those which they now know or believe to
exist with respect to the subject matter of this Agreement and which, if known
or suspected this Agreement, may have materially affected this settlement. 
Nevertheless, Executive and Specialty hereby waive any right, claim or cause of
action that might arise as a result of such different or additional claims or
facts.  Executive and Specialty acknowledge that they understand the
significance and consequence of such release and such specific waiver of
Section 1542.

 

25.                                 Executive acknowledges and agrees he/she has
signed, or concurrent with this Agreement is signing, the “Agreement with
Respect to Confidential Information, Inventions and Works of Authorship”
(“Confidentiality Agreement”), which is fully incorporated herein by this
reference.  Executive warrants and represents he/she has not breached any of his
obligations under the Confidentiality Agreement and agrees to abide by all
promises, terms, obligations and covenants agreed to, made and/or assumed by
Executive under the Confidentiality Agreement.

 

26.                                 Executive acknowledges and agrees he/she
will make only truthful remarks and statements about and will not disparage
Specialty and/or Specialty’s business operations, products, services, practices,
procedures, policies, officers, directors, shareholders, agents, employee and
representatives.  The Company acknowledges and agrees that no member of Company
senior management will make disparaging or untrue remarks about Executive.

 

27.                                 Executive agrees that upon termination of
employment with the Company, Executive will promptly transfer to the Company,
all drawings, manuals, guides, records, notebooks, papers, writings, computer
software or programs in any form and other documents and materials, including
all copies thereof, which are in Executive’s possession or under Executive’s
control, whether or not such items were prepared by Executive, which would not
be in the possession of the Executive except for the employment of the Executive
by the Company.

 

28.                                 Executive agrees not to disclose this
Agreement or any of its terms to anyone except his attorney, or tax advisor, if
any.

 

29.                                 Specialty expressly denies any violation of
any of its policies, procedures, state or federal laws or regulations. 
Accordingly, while this Agreement resolves all issues between Executive and
Specialty relating to any alleged violation of Specialty’s policies or
procedures or any state or federal law or regulation, this Agreement does not
constitute an adjudication or finding on the merits and it is not, and shall not
be construed as, an admission by Specialty of any violation of its policies,
procedures, state or federal laws or regulations.

 

30.                                 The consideration described in paragraph 2
above constitutes the sole and exclusive consideration provided Executive under
this Agreement.  Subject to the foregoing, Executive acknowledges and agrees
he/she has received all wages, bonuses, commissions, compensation remuneration,
and all other moneys due him/her arising out of, relating to or resulting from
his employment with Specialty, including but not limited to all moneys due
him/her under any and all benefit plans established and/or maintained by
Specialty.

 

31.                                 Executive and Specialty each represent and
warrant they have not transferred or assigned to any person or entity any rights
or Claims released herein.

 

10

--------------------------------------------------------------------------------


 

32.                                 This Agreement is binding upon and inures to
the benefits of Executive’s spouse, family, heirs, successors, assigns,
executors, administrators and personal representatives and is binding upon the
inures to the benefit of the successors and assigns of Specialty.

 

33.                                 Except as explicitly provided herein,
neither party will be liable to the other party for any costs or attorneys’
fees, including any provided by statutes.

 

34.                                 Executive fully understands, acknowledges
and agrees among the various rights and Claims he/she is waiving, releasing and
forever discharging by the execution of this Agreement are all rights and Claims
arising under the Federal Age Discrimination in Employment Act of 1967, 29
U.S.C. Section 621, et. seq.  Executive further understands, acknowledges and
agrees that:

 

a.                                       In return for this Agreement, Executive
will receive compensation beyond that which Executive was already entitled to
receive before entering into this Agreement.

 

b.                                      Executive was given a copy of this
Agreement on                  , and informed that Executive has been given
forty-five (45) days within which to consider this Agreement;

 

c.                                       Executive has carefully read and fully
understands all of the provisions of this Agreement;

 

d.                                      Executive is, by the execution of this
Agreement, waiving, releasing and forever discharging Specialty, et al, from all
Claims that he/she has or may have against Specialty, et al, individually and/or
collectively, including but not limited to all Claims of age discrimination;

 

e.                                       Executive was previously advised, and
is hereby further advised, in writing to consult with an attorney before
executing this Agreement; and

 

f.                                         Executive was informed that Executive
has a period of seven (7) days following the execution of this Agreement by both
parties to revoke this Agreement by providing written notice of such revocation
to Specialty’s Human Resources Department and was previously advised, and is
hereby further advised, in writing that this Agreement shall not become
effective or enforceable until this seven (7) day revocation period has expired
without him/her having exercised his right of revocation; and

 

35.                                 This is the entire agreement between the
parties and supersedes all previous negotiations, agreements and understandings,
with the exception of the Confidentiality Agreement referenced in Section 5
herein and the surviving provisions of the Employment Agreement.  Any oral
representations regarding this Agreement shall have no force or effect.  No
modifications of this Agreement can be made except in writing signed by
Executive and an authorized representative of Specialty.  If any action or other
legal proceeding is brought by either party for damages, specific performance or
other injunctive relief by reason of any asserted violation of this Agreement,
the prevailing party shall be entitled to recover its reasonable costs and
attorney fees.

 

36.                                 Executive acknowledges and agrees that
he/she has been advised this Agreement is a final and binding legal document,
that he/she has had reasonable and sufficient time and opportunity to consult
with an attorney of his own choosing before signing this Agreement and that in
signing this Agreement, he/she has acted voluntarily of his own free will and
has not relied upon any representation made by Specialty or any of its agents,
employees or representatives regarding this Agreement’s subject matter or its
effect.

 

37.                                 Executive agrees to return all Company
property, including but not limited to all computer equipment, credit cards,
telephone equipment, and dictation equipment.  Executive also agrees to

 

11

--------------------------------------------------------------------------------


 

provide a final reconciliation of all cash advances, travel advances, along with
incurred authorized expenses as substantiated by appropriate receipts. 
Executive agrees that failure to return all Company property and/or provide
proper documentation to account for any outstanding travel or cash advances
within seven (7) days of Executive’s execution of this Agreement shall make this
Agreement null and void.

 

38.                                 Executive agrees that he/she will make
himself available at mutually agreeable times as requested by Specialty to use
his best efforts to cooperate with Specialty in any litigation or government
investigations or proceedings now pending or which may later arise in which
Specialty requires or desires his cooperation as a witness or otherwise. 
Specialty will reimburse Executive for reasonable travel and other out-of-pocket
expenses incurred as a result of providing such cooperation.  It is understood
that Executive’s availability will be for reasonable periods of time during
normal business and employment activities elsewhere and that his availability
for assistance in such litigation activities on behalf of Specialty will not
unreasonably interfere with his efforts to pursue such other business and
employment activities.

 

39.                                 Any dispute or controversy between
Executive, on the one hand, and Specialty, on the other hand, in any way arising
out of, related to, or connected with this Agreement or the subject matter
thereof, shall be resolved through final and binding arbitration in Los Angeles,
California, pursuant to California Civil Procedure Code §§ 1282 – 1284.2.  In
the event of such arbitration, unless otherwise required by law, each party
shall pay its own attorneys’ fees and costs and Specialty shall pay the
arbitrator’s fees, and any and all other administrative costs of the
arbitration.  Notwithstanding any provision in this Section 19, neither party
shall be prohibited from seeking injunctive relief as necessary to maintain the
status quo pending an arbitration proceeding regarding the breach or threatened
breach of the Confidentiality Agreement or any other confidentiality obligations
owed to the other party.  The provisions of this Section 19 supercede and
replace in their entirety any prior arbitration agreement(s) that may exist
between Executive and Specialty.

 

40.                                 If any provision of this Agreement or the
application thereof is held invalid the invalidity shall not affect other
provisions or applications of this Agreement which can be given effect without
the invalid provisions or applications and to this end the provisions of this
Agreement are declared to be severable.

 

I HAVE COMPLETELY AND CAREFULLY READ THE FOREGOING, INCLUDING THE WAIVER AND
RELEASE OF CLAIMS SET FORTH IN PARAGRAPHS 2, 3, 4, 10, 13, AND 14 ABOVE AND
FULLY UNDERSTAND AND VOLUNTARILY AGREE TO ITS TERMS.

 

THIS AGREEMENT CONTAINS A WAIVER OF CLAIMS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT.  YOU ARE ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO SIGNING
THIS AGREEMENT.

 

 

Dated:

 

 

 

 

 

Vicki DiFrancesco

 

 

 

 

 

SPECIALTY LABORATORIES, INC.

 

 

Dated:

 

 

By:

 

 

 

12

--------------------------------------------------------------------------------

 